UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




AISHA PARKER-WILLIAMS,

      Plaintiff,

            v.                                           Civil Action No. 14-891 (JEB)

CHARLES TINI & ASSOCIATES, INC.,

      Defendant.


                                 MEMORANDUM OPINION

       Suits brought before federal courts based on diversity jurisdiction under 28 U.S.C § 1332

must meet a minimum amount-in-controversy requirement of $75,000. Whether this

requirement has been fulfilled, however, sometimes involves far more than a quick look at the

Complaint’s demand. Plaintiff Aisha Parker-Williams originally filed this discrimination suit

against Defendant Charles Tini & Associates, Inc. in the Superior Court for the District of

Columbia. Defendant removed the case to federal court citing diversity jurisdiction, and Plaintiff

now responds with this Motion to Remand. The question before this Court is whether the

original Complaint – which only demands damages “in excess of $5,000” – actually states an

amount in controversy that is greater than $75,000. Determining that it does, the Court denies

the Motion and allows the case to proceed here.

I.     Background

       Plaintiff Aisha Parker-Williams was employed by the property-management firm Charles

Tini & Associates. See Compl. at 2-3. Parker-Williams alleges that upon returning to work

                                                  1
from maternity leave in June 2011, she was faced with a “back log of work,” which caused her to

experience “agoraphobia” and “panic and anxiety attacks.” Id. at 4. Having been hospitalized

for these conditions, she made several attempts to obtain accommodations from Defendant in

order to continue working (including filing a claim with the Equal Employment Opportunity

Commission). Id. at 5. No such accommodations were forthcoming, and Defendant eventually

terminated Plaintiff’s employment. Id. at 6.

       The Complaint states two causes of action: a claim for disability discrimination under the

D.C. Human Rights Act, D.C. Code § 2-1402.11, and a claim for retaliation under the D.C.

Family Medical Leave Act, D.C. Code § 32-503(a). See Compl. at 6-9. The Prayer for Relief

contains a demand for compensatory damages “in excess of $5,000” and seeks an award for

“emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and other

pecuniary and nonpecuniary losses.” Id. at 9. Plaintiff also demands punitive damages,

reasonable attorney fees, and “any other relief that this court deems appropriate.” Id.

       On May 27, 2014, Defendant filed a Notice of Removal to bring the case before this

Court, asserting diversity jurisdiction based on 28 U.S.C. § 1332(a). Plaintiff now challenges

this jurisdiction and moves to remand. As there is no dispute that the parties in this case are

citizens of different states, the sole focus of this Court’s jurisdictional inquiry is whether the

amount in controversy asserted in the Complaint exceeds the statutory threshold of $75,000.

II.    Legal Standard

       Federal courts are limited to the subject-matter jurisdiction granted to them by the

Constitution and acts of Congress, and they may only hear cases that fall within the boundaries

of these grants. Hunter v. District of Columbia, 384 F. Supp. 2d 257, 259 (D.D.C. 2005) (citing

City of Kenosha v. Bruno, 412 U.S. 507, 511 (1973)). The issue of federal subject-matter

                                                   2
jurisdiction “goes to the foundation of the court’s power to resolve a case.” Doe by Fein v.

District of Columbia, 93 F.3d 861, 871 (D.C. Cir. 1996) (citing Bender v. Williamsport Area

School Dist., 475 U.S. 534, 541 (1986)). When jurisdiction is improper, therefore, the Court is

obligated to remand the case to the proper forum. Republic of Venezuela v. Philip Morris, Inc.,

287 F.3d 192, 196 (D.C. Cir. 2002) (citing 28 U.S.C. § 1447(c)).

       To invoke a court’s diversity jurisdiction, the value of a claim must exceed $75,000. 28

U.S.C § 1332(a). “When the court considers whether a claim meets the amount in controversy

requirement, ‘the sum claimed by the plaintiff controls if the claim is apparently made in good

faith.’” Hunter, 384 F. Supp. 2d at 260 (quoting St. Paul Mercury Indem. Co. v. Red Cab Co.,

303 U.S. 283, 288 (1938)). While it is true that the plaintiff’s assessment is normally accepted at

face value, the solution is not so simple here, as Plaintiff has made no specific claim regarding

the amount of damages other than that they should be “determined by a jury at trial in excess of

$5,000.” Compl. at 9. By all indications, the sum of $5,000 was intended to be a floor, not a

benchmark for the amount of recovery. Indeed, Plaintiff would probably be the first to agree

with this characterization, given that her lost salary alone amounts to $27,000. See Plaintiff’s

Reply, Att. 1 (Declaration of Denise Clark) at 1.

       While Plaintiff could potentially have resolved this conundrum by explicitly stating that

she was not seeking damages in excess of $75,000, she has elected not to do so. Her Complaint,

therefore, should be treated as one that does not specify the amount of damages. “Where a state-

or local-court complaint seeks an unspecified amount of damages, the defendant must, to justify

removal to federal court, establish the amount in controversy by a preponderance of the

evidence.” Mostofi v. Network Capital Funding Corp., 798 F. Supp. 2d 52, 55 (D.D.C. 2011)

(citing Everett v. Verizon Wireless, Inc., 460 F.3d 818, 822 (6th Cir. 2006)). Although the

                                                 3
burden of proof may be with the defendant, this does not necessarily mean that it must always

provide an item-by-item accounting of the claims. Instead, courts may consider the evidence

provided to them and exercise some degree of common sense in order to independently

determine whether the amount in controversy has been met. See Busby v. Capital One, N.A.,

932 F. Supp. 2d. 114, 132 (D.D.C. 2013) (citing Wilson v. U.S. Dep’t of Transp., 759 F. Supp.

2d 55, 64 (D.D.C. 2011)).

III.   Analysis

       In its Notice of Removal, Defendant argues that the three types of relief sought by

Plaintiff – compensatory damages, punitive damages, and attorney fees – should all be

considered for purposes of determining the amount in controversy, thereby putting it “well over

the jurisdictional requirement of $75,000.” Not. of Removal at 3. Considering each category in

turn leads the Court to the inescapable conclusion that Defendant is correct, and the amount-in-

controversy requirement has been met.

       A. Compensatory Damages

       The compensatory damages alone may be sufficient to cross the $75,000 threshold.

While Plaintiff argues that this is impossible because her monetary losses were limited to her

annual earnings of $27,000, this ignores the fact that she is also demanding “damages for

emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life.” Compl. at

9. While recovery under the DCFMLA is limited to monetary damages, see D.C. Code § 32–509,

the DCHRA allows for the award of non-pecuniary damages, which have in the past exceeded

the $75,000 threshold. See, e.g., Martini v. Federal Nat. Mortg. Ass’n, 977 F. Supp. 464, 481-82

(D.D.C. 1997) (plaintiff in DCHRA gender-discrimination case awarded $100,000 in non-

pecuniary damages from employer); Medina v. District of Columbia, 643 F.3d 323, 325 (D.C.

                                                4
Cir. 2011) (plaintiff in DCHRA racial-discrimination case awarded $90,000 when compensatory

damages were mostly non-pecuniary).

       B. Punitive Damages

       Even if the compensatory damages were to fall short of the $75,000 threshold, punitive

damages could easily make up the difference. A court must consider claims for punitive

damages when determining a jurisdictional amount, as long as those damages have “at least a

colorable basis in law and fact.” Kahal v. J. W. Wilson & Associates, Inc., 673 F.2d 547, 548

(D.C. Cir. 1982) (quoting Bell v. Preferred Life Assur. Soc. of Montgomery, Ala., 320 U.S. 238,

240 (1943)). Such basis is almost certainly present in this case. Again, while recovery under the

DCFMLA is limited to monetary damages, punitive damages are considered a valid and

sometimes even integral component of recovery under the DCHRA. See, e.g., McCormick v.

District of Columbia, 554 F. Supp. 640, 649 (D.D.C. 1982); Zaytoun v. Embassy Row Hotel,

Inc., No. 6744–83, slip op. at 61 (D.C. Super. Ct. June 21, 1985) (punitive damages are

“important tool” for achieving Act’s objectives), appeal dismissed (D.C. Oct. 9, 1986), quoted in

Green v. Am. Broadcasting Companies, Inc., 647 F. Supp. 1359, 1366 (D.D.C. 1986).

       Punitive damages are available under the DCHRA if the defendant acts with “evil motive

or actual malice,” Arthur Young & Co. v. Sutherland, 631 A.2d 354, 372 (D.C. 1993), thereby

displaying a “willful disregard for another’s rights.” Vassiliades v. Garfinckel's, Brooks

Brothers, Miller & Rhoades, Inc., 492 A.2d 580, 593 (D.C. 1985). If the facts are as alleged and

Defendant failed to make accommodations despite specific knowledge of Plaintiff’s medical

condition, that could potentially constitute such “evil motive” and “willful disregard.” While

trying to estimate the precise amount of punitive damages would be inherently speculative, their



                                                 5
potential applicability pushes the Court further towards the conclusion that the amount in

controversy exceeds $75,000.

       C. Attorney Fees

       When attorney fees are added into the equation, moreover, that conclusion becomes

irresistible. Such fees may be counted towards establishing a jurisdictional amount when they

“are provided for by . . . a statute in controversy.” Srour v. Barnes, 670 F. Supp. 18, 22 n.3

(D.D.C. 1987) (citing Velez v. Crown Life Ins. Co., 599 F.2d 471, 474 (1st Cir. 1979)); see also

Wexler v. United Air Lines, Inc., 496 F. Supp. 2d 150, 154 (D.D.C. 2007); Walker v. Waller,

267 F. Supp. 2d 31, 33 (D.D.C. 2003). Both the DCHRA, D.C. Code § 2-1402.13(a)(1)(E), and

the DCFMLA, D.C. Code § 32-509(b)(7), have specific provisions authorizing the award of

attorney fees to a prevailing plaintiff. Again, while the Court lacks the information required to

calculate these fees, it is difficult to believe that the amount in controversy here could be lower

than $75,000 when the fees are factored in along with compensatory and punitive damages.

       Plaintiff attempts to escape the settled legal rule by claiming that she was not asking for

“statutory attorney’s fees.” Mot. at 4 (emphasis added). There is no authority in this jurisdiction,

however, that supports the idea that plaintiffs may decline attorney fees awarded by statute and

pursue only “general” attorney fees for the purpose of avoiding federal jurisdiction.




                                                  6
IV.    Conclusion

       Given the potential value of the compensatory damages asserted by Plaintiff and the

possible addition of punitive damages and attorney fees, it seems more likely than not that the

amount in controversy has passed the $75,000 threshold. The Court, consequently, will issue a

contemporaneous Order this day denying the Motion.



                                               /s/ James E. Boasberg
                                               JAMES E. BOASBERG
                                               United States District Judge
Date: July 9, 2014




                                                7